
	
		I
		111th CONGRESS
		1st Session
		H. R. 127
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality
		  Act to change certain requirements relating to a sponsor's affidavit of support
		  for an alien.
	
	
		1.Requirements for sponsor's
			 affidavit of support
			(a)Maintenance of
			 annual incomeSection 213A(a)(1)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1183a(a)(1)(A)) is amended by striking 125
			 percent of the Federal poverty line and inserting 300 percent of
			 the Federal poverty line (or in cases where the sponsored alien is the spouse
			 or a child of the sponsor, not less than 200 percent of the Federal poverty
			 line).
			(b)Sponsor
			 defined
				(1)In
			 generalSection 213A(f)(1)(E) of the Immigration and Nationality
			 Act (8 U.S.C. 1183a(f)(1)(E)) is amended by striking 125 percent of the
			 Federal poverty line and inserting 300 percent of the Federal
			 poverty line (or in cases where the sponsored alien is the spouse or a child of
			 the individual, at least 200 percent of the Federal poverty
			 line).
				(2)Certain
			 employment-based immigrants casesSection 213A(f)(4)(B)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1183a(f)(4)(B)(i)) is amended by
			 striking 125 percent of the Federal poverty line and inserting
			 300 percent of the Federal poverty line (or in cases where the sponsored
			 alien is the spouse or a child of the individual, at least 200 percent of the
			 Federal poverty line).
				(3)Non-petitioning
			 casesSection 213A(f)(5)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1183a(f)(5)(A)) is amended by striking 125 percent of the
			 Federal poverty line and inserting 300 percent of the Federal
			 poverty line (or in cases where the sponsored alien is the spouse or a child of
			 the individual, at least 200 percent of the Federal poverty
			 line).
				
